Citation Nr: 1638044	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a thyroid disability, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a heart disability, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In March 2016 the Veteran testified at a hearing conducted via video conference with the undersigned.

The issues of entitlement to service connection for a thyroid disability, claimed as due to exposure to ionizing radiation and entitlement to service connection for a heart disability, claimed as due to exposure to ionizing radiation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2006, the RO denied the Veteran's claims for service connection for a thyroid disability and a heart disability.  

2.  The Veteran did not appeal the March 2006 rating decision, nor was new and material evidence submitted within the appeal period.

3.  Evidence relevant to the Veteran's claims received since the March 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A March 2006 rating decision denying claims of service connection for a thyroid disability and a heart disability is final. 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since March 2006 is new and material; thus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VCAA

The Board is granting in full the benefits sought on appeal with respect to whether new and material evidence has been received to reopen claims for service connection for a heart disability and thyroid disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

II. Claims to Reopen

The Veteran originally filed claims of service connection for a heart disability and a thyroid disability in September 2005.

In March 2006, the RO denied the claims on the basis that there was no showing of etiology.  The Veteran was notified of the decision by a March 2006 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the March 2006 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the March 2006 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since March 2006, the Veteran has submitted lay statements and provided testimony asserting a possible relationship between the development of his claimed disabilities and his in-service duties as an armed guard while assigned to the 564th MP Company.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a heart disability and a thyroid disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a thyroid disability is reopened; the appeal is granted to this extent.

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened; the appeal is granted to this extent.


REMAND

The Veteran asserts that he has a heart disability and a thyroid disability that is the result of radiation exposure during his active duty military service.  Specifically, he has reported that he was exposed to radiation in service while stationed in Germany and he was directed to guard nuclear equipment.  See Veteran's October 2013 handwritten statement and the November 2013 DRO-Conference Brief.  He further reported that he was a member of the military police, received special training, and was required to obtain special clearance to guard nuclear equipment.  Id.  He also stated that he was required to wear a radiation badge.  Id.

Service treatment records are silent as to any complaints of or treatment for heart or thyroid problems and exposure to radiation.  Post-service treatment records show the Veteran has been diagnosed with disabilities of the heart and thyroid, supraventricular tachycardia and Graves' disease, respectively.  See VA treatment records.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).   Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii) (2014).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2) (West 2014); 38 C.F.R. § 3.309 (d) (2015).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311 (b)(5) (2014).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2014).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2014).

In this matter, as noted above, the Veteran contends that he developed heart and thyroid disabilities as a result of exposure to ionizing radiation during his military service.  See, e.g., the Board hearing transcript dated March 2016.

With respect to the first method of establishing service connection based on exposure to ionizing radiation, the Board notes that the evidence of record does not show that the Veteran has ever been diagnosed with cancer of any kind.  Also, his Graves' disease with hyperthyroidism, as well as his heart disability, are not listed presumptive conditions under 38 C.F.R. § 3.309 (d), and are therefore not subject to presumptive service connection on this basis.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Thus, these provisions relating to presumptive service connection based on radiation exposure do not apply. 

Also, as noted above, 38 C.F.R. § 3.311 (a)(1) provides for various development procedures to be undertaken when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  Graves' disease with hyperthyroidism, as well as, a heart disability manifested by an irregular heartbeat are not "radiogenic diseases" under 38 C.F.R. § 3.311.  Although thyroid cancer and non-malignant thyroid nodular disease are "radiogenic diseases" under this regulation, the medical evidence does not reflect that the Veteran has ever been diagnosed with either condition.  Therefore, the provisions of 38 C.F.R. § 3.311 do not apply to the Veteran's claimed disabilities. 

However, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee, supra.  In an effort to establish service connection with proof of direct causation, the Board finds that further evidentiary development is necessary in order to determine whether the Veteran was exposed to ionizing radiation from October 1966 to October 1968.

Although service treatment records have been associated with the Veteran's claims file, it appears as though no attempts have been made to retrieve the Veteran's military personnel records.  Indeed, the Veteran's representative in November 2013 submitted a letter requesting that VA obtain the Veteran's service personnel records, but there does not appear to be any indication that such development has occurred.  Thus, the Veteran's military personnel records and any other any available records concerning the Veteran's exposure to radiation should be obtained on remand pursuant to 38 C.F.R. § 3.311 (a).

Furthermore, the Veteran has testified that he was first diagnosed with a heart condition by a private physician in approximately 1968 to 1969.  However, there are no private treatment records associated with the Veteran's claims file as attempts to retrieve certain records were unsuccessful.  The Veteran has testified to being seen by other private physicians (Dr. Short and Dr. Dupree) whose records do not appear to have been sought.  He also testified that he is currently seeing a VA physician for his heart and thyroid conditions.  Yet, the most recent VA treatment records associated with the Veteran's claims file are dated in October 2009.  Accordingly, a remand is necessary so appropriate attempts can be made to locate and obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.   If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts. Moreover, the Veteran and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

2. Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records to include a DD Form 1141, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141, or other potential avenues to attempt to verify that the Veteran had any exposure to ionizing radiation in service.

3. Obtain all outstanding VA medical records.

4. After completion of the above, if and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed in-service activities, then schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's current heart disability.  Any and all indicated history, evaluations, studies and tests deemed necessary by the examiner should be performed, and a complete rationale for any opinion should be provided.  The examiner shall review the Veteran's claims folder.  The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current heart disability is related to active duty service, to include any confirmed in-service radiation exposure.

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning an irregular heartbeat after exposure to radiation in-service, and any additional evidence obtained as a result of this remand. 

5. If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed in-service activities, then schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's current thyroid disability.  Any and all indicated history, evaluations, studies and tests deemed necessary by the examiner should be performed, and a complete rationale for any opinion should be provided.  The examiner shall review the Veteran's claims folder.  The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current thyroid disability is related to active duty service, to include any confirmed in-service radiation exposure.

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning his Graves' disease and related thyroid condition after exposure to radiation in-service, and any additional evidence obtained as a result of this remand.

6. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


